United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1590
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Wendell Terrell Brown

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Minnesota - St. Paul
                                 ____________

                            Submitted: August 4, 2015
                              Filed: August 7, 2015
                                   [Published]
                                  ____________

Before BYE, SMITH, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       This court previously affirmed Wendell Terrell Brown’s sentence under the
Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e). See United States v.
Brown, 734 F.3d 824 (8th Cir. 2013). The Supreme Court granted certiorari, vacated
the judgment, and remanded for reconsideration in light of Johnson v. United States,
135 S. Ct. 2551 (2015). Having jurisdiction under 28 U.S.C. § 1291, this court
vacates Brown’s sentence and remands.

      Brown pled guilty to possessing a firearm in violation of 18 U.S.C. § 922(g).
The district court sentenced him as an armed career criminal to 180 months’
imprisonment. See § 924(e)(1) (mandatory minimum of 180 months if a felon in
possession of a firearm has three prior convictions for violent felonies or serious drug
offenses). At sentencing, it found Brown had three predicate convictions, including
possession of a short-barreled shotgun. This court affirmed, agreeing that the shotgun
conviction was a violent felony under the ACCA’s “residual clause.” See §
924(e)(2)(B)(ii) (crime is a violent felony if it “otherwise involves conduct that
presents a serious potential risk of physical injury to another”).

      In Johnson, the Supreme Court struck down the residual clause as
unconstitutionally vague. See Johnson, 135 S. Ct. at 2556-57 (noting vagueness in
criminal statutes is prohibited by due process). In light of Johnson, Brown’s shotgun
conviction is not a violent felony under the ACCA. Thus, the district court erred by
sentencing him as an armed career criminal based on only two qualifying convictions.

      The judgment is vacated and the case remanded for resentencing consistent
with this opinion.
                     ______________________________




                                          -2-